The Honorable Harold L. Caskey Senator, District 31 State Capitol Building, Room 320 Jefferson City, Missouri 65101
Dear Senator Caskey:
This opinion is in response to your question asking:
         Section 473.739, RSMo Supp. 1989, provided that each public administrator, except in first class charter counties, who does not receive at least $15,000 in fees as otherwise allowed by law, shall receive annual compensation of $4,000.
         In 1990, SB 580 changed section 473.739 and raised the $15,000 to $25,000 in fees. If not making $25,000, a public administrator may request an increase in compensation from the county salary commission not to exceed $10,000. Would this change preclude those public administrators who were eligible, and who were receiving the $4,000, from continuing to receive this money even though the fee limit was raised to $25,000?
Section 473.739, RSMo 1986, provided:
 473.739.  Compensation for attendance at training sessions for county officials, certain administrators. — Each public administrator, except in counties of the first class with a charter form of government, who does not receive at least fifteen thousand dollars in fees as otherwise allowed by law in the years 1984 and 1985, upon certification by the Missouri Association of Public Administrators of attendance at a training program required by the provisions of section 67.130, RSMo, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130, RSMo. This additional compensation shall be paid on January 1, 1985, for that part to which he is entitled for the year 1984, and on January 1, 1986, for that to which he is entitled for the year 1985, or as soon after those dates as the public administrator may be able to establish the total of the fees paid for those years.
In 1987, Section 473.739 was amended by Conference Committee Substitute for House Committee Substitute for Senate Substitute for Senate Committee Substitute for Senate Bills Nos. 65, 133, 178, 216 and 231, 84th General Assembly, First Regular Session, and provided:
 473.739. Compensation for attendance at training session, certain public administrators, expenses may be reimbursed, when (noncharter counties). — 1. Each public administrator, except in counties of the first class with a charter form of government, who does not receive at least fifteen thousand dollars in fees as otherwise allowed by law shall receive annual compensation of four thousand dollars.
              2.  Two thousand dollars of the compensation authorized in this section shall be payable to the public administrator only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the public administrator's office when approved by a professional association of the county public administrators of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each public administrator who completes the training program and shall send a list of certified public administrators to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county public administrator in the same manner as other expenses as may be appropriated for that purpose.
Section 473.739 was again amended by Senate Bill No. 580, 85th General Assembly, Second Regular Session (1990). Section473.739, RSMo Supp. 1990, provides:
 473.739.  Compensation for attendance at training session, certain public administrators, expenses may be reimbursed, when (noncharter counties). — 1. Each public administrator, except in counties of the first class with a charter form of government, who does not receive at least  twenty-five thousand dollars in fees as otherwise allowed by law shall receive annual compensation of four thousand dollars and each such public administrator who does not receive at least twenty-five thousand dollars in fees may request the county salary commission for an increase in annual compensation and the county salary commission may authorize an additional increase in annual compensation not to exceed ten thousand dollars.
              2.  Two thousand dollars of the compensation authorized in this section shall be payable to the public administrator only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the public administrator's office when approved by a professional association of the county public administrators of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each public administrator who completes the training program and shall send a list of certified public administrators to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county public administrator in the same manner as other expenses as may be appropriated for that purpose. [Emphasis added.]
The underlined material above contains the language added by the 1990 amendment.
Legislative intent should be ascertained from the language used, considering words in their plain and ordinary meaning.Wolff Shoe Company v. Director of Revenue, 762 S.W.2d 29, 31
(Mo. banc 1988). The ordinary, usual and commonly understood meaning of a word may be derived from the dictionary. BooneCounty Court v. State, 631 S.W.2d 321, 324 (Mo. banc 1982). Webster's New World Dictionary, Second College Edition, defines "additional" as: "added; more; extra." "And" is defined by the same source as: "also; in addition; moreover; as well as."
A public administrator who would have been eligible to receive the $4,000 in additional compensation prior to the 1990 amendment continues to be eligible to receive the $4,000 in additional compensation after such amendment. Your question presupposes that the public administrator would have been eligible to receive the $4,000 under the statute in effect prior to 1990. Therefore, the fees received by the public administrator are presumed to be less than $15,000, so the public administrator remains eligible under the criteria relating to fee limitation. The second change as a result of the 1990 amendment concerns an increase in compensation when authorized by the county salary commission. Such additional compensation when authorized by the county salary commission is "in addition" to the $4,000 authorized by Section 473.739 both before and after the 1990 amendment. The 1990 amendment added the provision for an increase in compensation when authorized by the county salary commission using the connector "and" ["added; more; extra"] and refers to such compensation as an "additional" ["also; in addition; moreover; as well as"] increase. Therefore, a public administrator who is eligible continues to receive the $4,000 in additional compensation.
CONCLUSION
It is the opinion of this office that those county public administrators who were eligible to receive $4,000 in additional compensation pursuant to Section 473.739 prior to the amendment of such section by Senate Bill No. 580, 85th General Assembly, Second Regular Session (1990) continue to be eligible to receive the $4,000 in additional compensation after such amendment.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General